PER CURIAM.
In these consolidated appeals, Petitioners challenge the Department of Community Affairs’ orders dismissing portions of their petitions for administrative hearings. A partial dismissal of a complaint is only reviewable when it is established that the *679dismissed claims are not legally and factually interrelated with the remaining claims. Mendez v. West Flagler Family Ass’n, 303 So.2d 1, 5 (Fla.1974); Swan v. St. Thomas Univ., 592 So.2d 351, 352 (Fla. 3d DCA 1992); Taddie Underground Util. Co., Inc. v. Sloan Pump Co., Inc., 497 So.2d 701, 702 (Fla. 2d DCA 1986). We find that Petitioners do not meet this burden. We therefore deny the petition.
DENIED.
KAHN, C.J., and HAWKES and THOMAS, JJ., concur.